Citation Nr: 0206084	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-41 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty from March 1983 to October 1990.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a January 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied the veteran's 
claims for service connection for irritable bowel syndrome, 
allergic rhinitis, bronchitis, and  right ear hearing loss; 
and a subsequent RO decision that denied the veteran's 
application to reopen a claim for service connection for 
headaches.  When this case was previously before the Board in 
March 2001, it was remanded to the RO for additional 
development.  The case is now before the Board for final 
appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to service connection for irritable bowel 
syndrome and, in light of the decision below, the reopened 
claim of service connection for headaches, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

During a November 2001 video conference hearing before the 
undersigned Board Member, the veteran raised the issues of 
entitlement to service connection for an allergic skin 
condition and for tinnitus.  As these claims have not been 
adjudicated or developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's allergic rhinitis began after service and 
is not causally linked to any incident of active duty. 

3.  The veteran had an episode of bronchitis while on active 
duty that resolved with treatment; there is no medical 
evidence of a nexus between a current diagnosis of bronchitis 
and any incident of active service, to include an acute and 
transitory episode of bronchitis.

4.  The competent medical evidence of record indicates that 
the veteran does not have, and has never had, right ear 
hearing loss as defined by the applicable VA regulation.

5.  An unappealed January 1993 RO decision denied service 
connection for headaches.  

6.  Evidence added to the record since the January 1993 
rating decision denying service connection for headaches is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a grant of service 
connection for allergic rhinitis.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The veteran is not entitled to a grant of service 
connection for bronchitis.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The veteran is not entitled to a grant of service 
connection for claimed right ear hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.385(2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

4.  The January 1993 rating decision which denied entitlement 
to service connection for headaches is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2001).

5.  New and material evidence has been received since the 
January 1993 rating decision, and the veteran's claim of 
entitlement to service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends, in essence, that her allergic rhinitis, 
bronchitis and right ear hearing loss began during or as the 
result of active service.  She further asserts that her right 
ear hearing loss is due to excessive noise exposure during 
service.  She notes that she was a musician in a military 
band during that time, which included exposure to ceremonial 
cannon fire.  She also alleges that her headaches began 
during service.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate her claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for the claimed disabilities by February 1993 VA 
correspondence explaining a January 1993 rating decision; an 
August 1993 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) dated in October 1996, 
February 1997, July 1997, May 1999 and September 1999.  The 
veteran was provided notice of the evidence required to 
support her claims and the current legal criteria necessary 
to reopen a claim for service connection, and how it applied 
to the evidence of record, by SSOCs dated in May 1999 and 
September 1999.  

VA provided the veteran with two occasions to testify before 
personnel at the RO, and one occasion to present live 
testimony via video conference before the undersigned Board 
Member.  

The Board observes that a VA Form 9, received in November 
1993, refers to attachments pages 1 through 80.  A December 
1993 rating decision described the attachments as consisting 
of duplicate copies of service medical records, private 
medical records dated from June to October 1993, and a lay 
statement from the veteran's spouse dated in September 1993.  
While the claims file does not currently contain all 80 pages 
of attachments, it appears to include all attachments that 
were not duplicates of evidence already of record.  

There is no indication that additional VA or private medical 
records exist that could be obtained.  

The Board also observes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims. VA's authority to 
provide such additional assistance is provided by 38 U.S.C.A. 
§ 5103A(g) (West Supp. 2001) which states that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and her representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran was on active duty from March 1983 to October 
1990.  The service medical records are negative for any 
complaints, findings, symptoms, or diagnoses relating to 
allergic rhinitis.  Notations that the veteran had no known 
allergy are throughout the veteran's service medical records.  
The veteran's service medical records provide no reference to 
pre-existing allergic rhinitis.   In February 1984, the 
veteran sought treatment for a rash on her face.  She was 
diagnosed with a rash of unknown etiology.  On an undated 
medical report, apparently dated sometime during or after 
1987, the veteran denied hay fever and asthma.  In February 
1989, the veteran sought treatment for recurrent skin tags, 
which were excised. 

The veteran's service medical records contain results of 
audiometric tests conducted in March 1983, January 1989, June 
1990 and October 1990.  The results of each of these tests is 
negative for right ear auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz of 40 dB or 
greater; auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz of 26 dB or 
greater; or Maryland CNC Test scores of less than 94%.  A 
February 1988 report of industrial hygiene data provides 
that, based on a one-half day sample, the veteran was exposed 
to a hazard of noise as a result of her duties as a band 
member, that was above MSAL (medical surveillance action 
level).

The veteran's service medical records include a March 1985 
report noting a 20-year history of tension headaches, severe 
and associated with menstrual period.  The assessment was 
pre/peri-menstrual muscle tension headaches.  In April 1986, 
the veteran was prescribed Parafon Forte and Motrin for 
muscle tension cephalalgia and menstrual cramps.  

In March 1987, the veteran complained of nausea due to E-
Mycin taken for bronchitis.  The diagnosis was E-Mycin-
induced nausea.  In May 1987, the veteran complained of chest 
and sinus congestion and a cough that was productive of 
yellow mucus.  Physical findings were provided, and the 
assessment was bronchitis.  The veteran was again assessed 
with bronchitis in July 1987 and pulmonary function testing 
(PFT) was ordered.  The PFT resulted in an assessment of 
bronchitis, resolving.  The report of a July 1987 
radiographic examination of the veteran's chest, due to 
bronchitis, provided that no significant abnormalities were 
noted.  

The report of the veteran's October 1990 separation medical 
examination provides that all pertinent clinical evaluations 
of the veteran were negative.  The veteran's October 1990 
report of separation medical history shows that she 
complained of current or past frequent or severe headaches.  
She described them as frequent muscular tension headaches for 
which she was diagnosed Motrin and Parafon Forte.  She 
indicated that she did not know whether she had current or 
past hearing loss.  She denied current or past sinusitis; 
chronic or frequent colds; hay fever; ear, nose or throat 
trouble; chronic cough; stomach, liver or intestinal trouble; 
and frequent indigestion.  The physician's summary and 
elaboration identified muscular tension-type headaches, 
controllable, not progressive, NCD (not considered 
disabling); and chest x-ray, no significant abnormalities.  

Post-service medical records include a report of a November 
1992 VA general medical examination.  The veteran indicated 
that an earlier hearing test had showed right ear hearing 
loss.  She complained of quite severe, frequent headaches, 
for which she needed Ibuprofen, and right ear hearing loss, 
particularly of high-pitched sound.  She also gave a history 
of nasal congestion, especially on the right side.  Physical 
examination revealed allergic rhinitis with a polyp in the 
right nasal canal and chronic right otitis media.  The lungs 
were clear to auscultation and percussion.  No audiometric 
testing was conducted.  The pertinent assessment was hearing 
loss, right ear; allergic rhinitis; and nasal polyp, right 
side.  

A January 1993 RO decision denied service connection for a 
number of claimed disabilities, including headaches.  The 
veteran did not submit a notice of disagreement with the 
denial of service connection for headaches.  

A private medical record dated in June 1993 provides an 
assessment of bronchitis.  Testing results were within normal 
limits and there were no symptoms at that time.  Additional 
private medical records dated from June through October 1993 
reflect that the veteran complained of skin itching for one 
and one-half years.  At one point she was diagnosed with 
allergic rash and allergic nose.  She was also followed up 
for general pruritus.  On physical examination in October 
1993, her chest was noted to be clear to auscultation without 
rales, rhonchi or wheezes.  The veteran was noted to make 
subjective complaints of loss of hearing in the right ear.  
Results of October 1993 audiometric testing were negative for 
right ear auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz of 40 dB or greater; auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz of 26 dB or greater; or a Maryland CNC 
Test score of less than 94%.

A statement from the veteran, dated in September 1993, 
provides that her headaches were severe, blinding and 
nauseating.  

VA records show that the veteran complained of tension 
headaches in November 1994.  The health-care provider noted 
that a referral for biofeedback would be considered.  The 
veteran complained of headaches with nausea in October 1995.  
In November 1995 she reported that biofeedback had resulted 
in temporary relief.  During VA psychiatric treatment in 
March 1996, the veteran complained of headaches and said that 
she treated herself with Parafon Forte.  

A VA health-care provider diagnosed the veteran with otitis 
media and pharyngitis in November 1996.  The veteran 
complained of an itching rash on her arms, and a sinus 
infection, in December 1996.  

In January 1997, the veteran saw a VA neurologist and 
complained of treatable headaches since age 11.  The report 
lists current symptoms but does not provide an assessment.  
The plan was to increase the veteran's medication and conduct 
testing for migraines. The veteran complained of headaches in 
April and May 1997 and gave her VA health-care provider a 
diary she had made of her headaches.  

The record includes a statement written in September 1993 by 
the veteran's then-husband.  He said that when he met the 
veteran in April 1988, she complained that for a couple of 
years she had been experiencing ear "dripping and tickling" 
at night.  He added that she was too busy with the Navy band 
during that time to see a doctor.

The veteran's ex-husband also submitted a November 1996 
statement in which he said that since 1988 the veteran had 
experienced severe headaches and frequent tickling and 
irritations of the right ear.  The headaches caused nausea 
and occurred three to four times a month.  She treated them 
with Parafon Forte, even though it had considerable side 
effects, because Motrin was not enough.  After service the 
veteran hoarded her Parafon Forte because her headaches 
continued.  

A colleague from the veteran's navy band submitted a November 
1996 statement in which he maintained that he remembered the 
veteran suffering from headaches on active duty.  

The veteran has submitted numerous written statements and has 
testified at RO hearings in July 1997 and September 1999.  In 
November 2001, she testified before the undersigned Board 
Member during a video conference hearing.  The veteran's 
assertions and testimony, as set forth in the written 
correspondence and during the hearings, has been consistent 
throughout.  For the sake of clarity, the Board has 
synthesized her written correspondence and hearing testimony 
and will discuss it together.  

Regarding her headaches, the veteran denied having serious 
headaches prior to her military service.  She said that 
beginning in March 1985 she received treatment and was 
prescribed medication for the first time.  This medication 
controlled her symptoms.  The headaches occurred weekly to 
monthly.  They had increased since March 1985.  She testified 
that she believed her headaches occurred in part due to in-
service anxiety.  She described sexual harassment by a 
superior.  She said that the harasser was in charge of 
writing her evaluations and also spread rumors about her.  
She also identified the death of her father, application to 
OCS school, being the only female in the music group and 
symptoms from irritable bowel syndrome as other producers of 
anxiety.  She referred to the VA combat presumption and 
stated that the conditions under which she had to exist while 
on active duty were combative.  

The veteran has indicated in her statements and several 
hearings that she continued to have recurrent headaches after 
service but did not see anyone at VA until 1992, when she 
underwent a VA compensation examination.  She provided 
detailed descriptions of her headaches.  In 1994, she began 
VA treatment after having received private medical care.  She 
said that psychiatric treatment had included biofeedback and 
that she had also seen a neurologist for evaluation and 
treatment of her headaches.  Treatment included muscle 
relaxants and Motrin.  She also said that, due to the 
accompanying nausea, a neurologist had suggested that her 
headaches were migraine in nature. 

Regarding her right ear hearing loss, she has indicated in 
her statements and several hearings that she had never 
experienced hearing loss before active duty.  During a 
musical performance in 1986 she was exposed to multiple 
cannon fire.  She said that she had ringing in the ears 
afterward.  The veteran postulated that, although her 
symptoms resulting from the cannon fire might have improved, 
the electronic music to which she was exposed as a musician 
was very loud and probably damaged her ear.  She also 
testified that medical personnel changed her hearing 
baseline, as noted in her service hearing acuity tests. 

Regarding allergic rhinitis, the veteran testified that she 
had never experienced it prior to her service.  She developed 
a rash and welts in June 1983.  She said that allergic rash 
was assessed, not allergic rhinitis.  She also reported that 
while on active duty she had undocumented generalized itching 
and thick nasal secretions and sneezing.  The veteran 
indicated that she had a recurrent runny nose, especially on 
the right side.  Her symptoms were worse when she moved to 
Orlando, and they were ongoing, not seasonal.  She self-
treated her rash with cortisone.  She also said that it did 
not occur to her to mention her symptoms at the time she 
completed her separation from service report of medical 
history.  

The veteran further testified at her several hearings that 
her allergic rhinitis was first diagnosed during the 1992 VA 
examination.  She said that in 1992 she began to have an 18-
month severe attack of itching that was diagnosed only as 
pruritus.  The veteran described her current symptoms.  She 
reported VA treatment since 1992, and private treatment in 
1993.  She said that to the best of her knowledge all of her 
treatment records had been submitted.

The veteran also testified that her in-service allergic 
rashes and her current allergic rhinitis represented the same 
condition.  In support of this contention, she pointed that a 
June 1993 private medical report provides a diagnosis of 
allergic rash and allergic rhinitis.  Further, she stated 
that all her symptoms were cleared up by Claritin, Allegra 
and one other prescription medication.  

Regarding bronchitis, the veteran has indicated in statements 
and her several hearings that she had bronchitis in 1983 and 
had no prior history of lung disease.  She stated that her 
second episode of bronchitis in 1987 was much harder to treat 
because of her exposure to cigarette smoke while performing 
in officer's clubs, and being weak from salmonella poisoning 
and still having to be outside for a long period of time to 
sing the national anthem.  The veteran said that her 
bronchitis continued from 1988 through 1990.  She also 
testified that she first saw a VA doctor in 1992, at the time 
of her VA examination.  She had received no ongoing VA 
treatment since that time, having learned to live with the 
bronchitis.  From 1992 to 1997, the bronchitis resulted in 
fluid and queasiness.  She experienced a flare-up in 1997.  
She described her current symptoms and noted that she 
experienced them constantly at a low level.  The bronchitis 
resulted in a clear, thick sputum that was sometimes yellow.  
She said that she went on antibiotic therapy about once a 
year.  


Legal Analysis

Service Connection Claims

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the evidence of record the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for allergic rhinitis, 
bronchitis and right ear hearing loss.

Allergic Rhinitis

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

The veteran's service medical records are negative for any 
complaints, findings, symptoms, or diagnoses relating to 
allergic rhinitis.  Post-service VA and private medical 
records do show allergic rhinitis but they are devoid of a 
nexus between the condition and service.  Indeed, there is no 
VA or private medical evidence in the record relating the 
post-service diagnosis of allergic rhinitis to the veteran's 
service, or to any skin conditions noted or treated during 
her service.  

The Board recognizes the assertions by the veteran that she 
now has allergic rhinitis, related to skin findings in her 
service medical records.  The veteran is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Nevertheless, as a layperson she is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or attribution of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, her opinions do not constitute 
competent medical evidence, and carry no probative weight on 
the critical question in this matter of whether her current 
allergic rhinitis is related to her active duty, or the skin 
findings noted in her service medical records.

Bronchitis

The veteran was treated for an episode of bronchitis while on 
active duty.  However, there is no evidence that such 
developed into a chronic or recurrent condition.  On the 
contrary, July 1987 pulmonary function studies resulted in an 
assessment of bronchitis, resolving (emphasis added).  A 
chest X-ray examination at that time was normal.  The report 
of the veteran's October 1990 separation medical examination 
shows that clinical evaluation of the veteran's chest and 
lungs was normal, and a chest x-ray at that time was also 
negative for any pertinent abnormal findings.  

There is no post-service medical evidence of record that 
suggests that the veteran has experienced post-service 
bronchitis, related to her in-service findings.  In this 
regard, the Board observes that a June 1993 private 
assessment of bronchitis also relates that she was without 
symptoms at that time.  The private report provides no 
opinion as to the etiology of the current assessment, nor 
does it indicate that it was related to the veteran's 1987 
in-service episode of bronchitis.  The remainder of the post-
service medical records are negative for a current diagnosis 
of bronchitis.  

The Board recognizes the assertions by the veteran that she 
still has bronchitis that began during service but, while she 
is competent to testify as to observable symptoms, Falzone, 8 
Vet. App. at 405, as a layperson she is not competent to 
provide an opinion requiring medical knowledge, such as the 
diagnosis or etiology of lung disease.  Espiritu, 2 Vet. 
App. at 492.  Accordingly, her opinion does not constitute 
competent medical evidence of the contended causal 
relationship. 

Right Ear Hearing Loss

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, to include sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not suffer from right ear hearing loss disability for VA 
purposes.  The competent medical evidence shows that the 
veteran's right ear acuity consistently has failed to satisfy 
VA criteria for hearing loss disability at any time, whether 
on active duty or post-service.  

The Board recognizes the assertions by the veteran that she 
has current right ear hearing loss disability.  While she is 
competent to testify as to observable symptoms, Falzone, 8 
Vet. App. at 405, as a layperson she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of hearing loss as defined by the applicable VA 
regulation (38 C.F.R. § 3.385).  Espiritu, 2 Vet. App. at 
492.  Accordingly, her opinion does not constitute competent 
medical evidence of whether she has current right ear hearing 
loss within the meaning of the cited legal authority.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Doctrine of Reasonable Doubt

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for allergic rhinitis, bronchitis, and 
right ear hearing loss.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


New and Material Evidence Claim

The January 1993 RO decision denied service connection for 
headaches.  In the absence of a timely appeal on that claim 
(within one year of notification of the decision), this 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  In order to reopen this earlier claim, the veteran 
must present or secure new and material evidence with respect 
to the claim, which has been denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

As noted above, the evidence of record at the time of the 
January 1993 rating decision consisted of the veteran's 
service medical records and the report of a November 1992 VA 
general medical examination.  

The veteran submitted the remaining items of evidence 
currently in the claims file after the January 1993 rating 
decision became final.  In a broad sense, all of these items 
are new, in that they were not of record at that time.  While 
the medical evidence is arguably cumulative of previously 
considered evidence, as it merely confirms continuing 
complaints of headaches, the veteran has submitted lay 
statements that provide additional relevant information 
relating to both her in-service (emphasis added) and post-
service history of recurrent headaches.  While laypersons are 
not competent to provide an opinion requiring medical 
knowledge, such as the diagnosis or etiology of disease 
(Espiritu, supra), they are competent to describe the 
veteran's complaints during the period of time in question, 
which the Board finds does contribute to a more complete 
picture of the circumstances surrounding the origin of her 
disability.  Hodge, 155 F.3d at 1363.  Therefore, this 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  As the aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), the Board is 
required to reopen the previously denied claim of service 
connection for headaches.  

As noted in the introduction to this decision, additional 
development by the RO is needed before the Board can proceed 
to adjudicate the veteran's claim on the merits. When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue (along with the claim for service connection for 
irritable bowel syndrome). 

ORDER

Entitlement to service connection for allergic rhinitis is 
denied. 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for right ear hearing loss 
is denied. 

New and material evidence having been submitted, the 
veteran's claim for service connection for headaches is 
reopened; to this extent only, the appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

